Title: George Washington to Andrew G. Fraunces, 3 August 1793
From: Washington, George
To: Fraunces, Andrew G.



Phila. Augt. 3d. 1793
Sir

I have received your Letter of the 30th. of July. The matter of it being of a serious nature I have directed the Secretary of the Treasury to report to me in writing how far the Representation is founded in fact and the reasons on his part for declining the payment of the Warrants. But I do not expect that he can, consistently with objects of a more general concern, make his report ’till some time in the ensuing week; in the course of which you will be informed of the result of your application.
